Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered. Claim 1 is amended and Claims 7-12 are canceled. Claims 1-6 and 13-15 are pending and have been examined on the merits.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over KR-200415300-Y1 herein FOR1 in view of Guo (US Patent Publication US20080223471A1).
Regarding Claim 1, FOR1 teaches a Rod-type cleaning component (20) comprising, a rod body (Annotated Illustration A), wherein the rod body comprises: a suction pipe (24) connected with a suction inlet (See Annotated Illustration A) of a floor brush (50a), a recycling tank for recycling sewage (Collection tank 23) (Examiner notes that collection tank 23 holds recovered fluid which is consistent with applicant’s specification), and a solution tank for providing clean liquid (water tank 31), wherein: a main unit (Coupling part 21) joint is arranged at an upper end of the rod body (See Annotated Illustration A), A floor brush joint (Shown in Annotated Illustration B, 51-54 that the floor brush(50a) is connected to) is arranged at a lower end (See Annotated Illustrations B) and air flows in a direction from the suction inlet of the floor brush to the recycling tank (See arrows in flow path 24).

    PNG
    media_image1.png
    708
    573
    media_image1.png
    Greyscale

Annotated Illustration A (Figure 3 of FOR 1)

    PNG
    media_image2.png
    461
    317
    media_image2.png
    Greyscale

Annotated Illustration B (Figure 4 of FOR 1)
	FOR1 does not teach more than one separation ribs are arranged in an inner cavity of the suction pipe to divide the inner cavity into more than two chamber air ducts and air in each air duct flows at a uniform velocity and air flows in a direction from the suction inlet of the floor brush to the recycling tank in all chamber air ducts.
	However, Guo (See figure 3 below) does teach a cylindrical tube for fluid flow having a central pathway and teaches wherein more than one separation ribs (Guo 16) are arranged in an inner cavity of the suction pipe (Guo 10) to divide the inner cavity into more than two chamber ducts (Guo Ducts 12-15).

    PNG
    media_image3.png
    469
    672
    media_image3.png
    Greyscale

Figure 3 of Guo
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction pipe of FOR1 to incorporate the separation ribs of Guo as both the suction pipe of FOR1 and conduit of Guo have a central stem which a fluid flows through (33 in FOR1 and 11 in Guo) and a space surrounding the central stem, defining chamber fluid ducts (space between wall 24 and 33 in FOR 1 and 12-15 of GUO), in order to increase the strength of the suction pipe and prevent deformation (Guo Paragraph 0012, “The ribs 16 reinforce the structural strength of the hose 10 such that the hose 10 is not deformed easily”). That is, FOR1 as modified by Guo defines a suction tube configuration with a separated pipe, the central portion (11 of Guo) defining a fluid supply line, while the exterior portions (12-15 of Guo) defining chamber air ducts, wherein air flows in a direction from the suction inlet of the floor brush to the recycling tank in all chamber air ducts.
Guo does not explicitly teach a uniform fluid velocity. However, the chamber passages of Guo (Guo 12-15) are of equal size and, as such, one of ordinary skill in the art before the effective filing date would understand that a fluid, such as air, would flow through the ducts at a uniform velocity.  
Regarding Claim 2, FOR1 as modified teaches all the limitations of claim 1 and additionally teaches wherein cross-sectional areas of the chamber air ducts are the same (Figure 3 of Guo). 
	Regarding Claim 3, FOR1 as modified teaches all the limitations of claim 2 and additionally teaches wherein the separation ribs are formed from a rigid material. (Guo Paragraph 10 “The hose 10 can be made by known materials such as rubber, plastic, or metal”). 
Regarding Claim 4, FOR1 as modified teaches all the limitations of claim 1 and additionally teaches wherein the rod body further comprises, a separation chamber (See Illustration A, above) formed above and communicated with the recycling tank (23) wherein; an air-water separation device (Filter 41) is arranged in the separation chamber (See Annotated Illustration A); and according to a flowing direction of an air-solid-liquid mixture, an upstream of the separation chamber is connected with a water outlet of the suction pipe (See Annotated Illustration A the flow, starts upstream at the suction inlet continues to the water outlet of the suction pipe, then the separation chamber, the separation device, then the main unit joint), and a downstream is connected with the main unit joint (See Annotated Illustration A).
Claims 5, 6, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US Patent Publication US-20140237757-A1) in view of (KR-200415300-Y1) herein FOR1 and Guo (US Patent Publication US20080223471A1)
	Regarding Claim 5, Conrad teaches a dust collector comprising; a main body (900) and a floor brush (908) connected (connected by rod 907) therewith, wherein: the main body comprises a body (901) and a dust cup (910) connected with the body (901), a dust collection pipe (905) is arranged on the dust cup (910), a vacuum source for generating a suction force (911) and a battery (Paragraph 0081 of Conrad: “Alternatively, or in addition, the power source for the surface cleaning apparatus can be an onboard energy storage device, including, for example, one or more batteries.”) supplying power to the vacuum source are arranged in the body, a handle (902) is arranged on one side of the body (901). The dust collector further comprises a rod-type cleaning component, comprising: a rod body, wherein the rod body comprises: a suction pipe (907) connected with a suction inlet of a floor brush (908), a main unit joint is arranged at an upper end of the rod body (See Annotated Illustration C), a floor brush joint is arranged at a lower end (See Annotated Illustration C).

    PNG
    media_image4.png
    478
    596
    media_image4.png
    Greyscale

Annotated Illustration C (Figure 2 of Conrad)
	Conrad does not teach, the device further comprises the rod-type cleaning component comprising a recycling tank for recycling sewage, and a solution tank for providing clean liquid and more than one separation ribs are arranged in an inner cavity of the suction pipe to divide the inner cavity into more than two chamber air ducts and air in each air duct flows at a uniform velocity.	However FOR1 does teach the rod-type cleaning component comprising,  a recycling tank for recycling sewage (FOR1 collection tank 23), and a solution tank (FOR1 water tank 31) for providing clean liquid 
Conrad teaches that the surface cleaning apparatus (900) could also define a wet-dry Vacuum states “surface cleaning apparatus 900 could be removably mounted on a base so as to form, for example, an upright vacuum cleaner, a canister vacuum cleaner, a stick vac, a wet-dry vacuum cleaner and the like.” (Conrad Para [0081]) It would have been obvious to one of ordinary skill prior to the effective filing date to configure wet-dry Conrad in view of FOR1 by incorporating a solution tank, and recycling tank as taught by FOR1 to achieve the functionality of a wet-dry vacuum, the solution tank allowing the user to apply fluid to a surface to be cleaned and suctioned, increasing the utility of the device. 
Conrad as modified teaches the claimed invention of claim 5 but does not teach more than one separation ribs are arranged in an inner cavity of the suction pipe to divide the inner cavity into more than two chamber air ducts). 
However, Guo (See figure 3 below) does teach a cylindrical tube for fluid flow having a central pathway and teaches wherein more than one separation ribs (Guo 16) are arranged in an inner cavity of the suction pipe (Guo 10) to divide the inner cavity into more than two chamber ducts (Guo Ducts 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Conrad in order to incorporate the separation ribs in order to increase the strength of the suction pipe and prevent deformation (Guo Paragraph 0012, “The ribs 16 reinforce the structural strength of the hose 10 such that the hose 10 is not deformed easily”).	
Guo does not explicitly teach a uniform air velocity. However, the chamber passages of Guo (Guo 12-15) are uniform sizes and, as such, one of ordinary skill would understand that a fluid, such as air, would flow through the ducts at a uniform velocity.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the separation ribs of Guo as both the suction pipe of FOR1 and conduit of Guo have a central stem which a fluid flows through (33 in FOR1 and 11 in Guo) and a space surrounding the central stem, defining chamber fluid ducts (space between wall 24 and 33 in FOR 1 and 12-15 of GUO), in order to increase the strength of the suction pipe and prevent deformation (Guo Paragraph 0012, “The ribs 16 reinforce the structural strength of the hose 10 such that the hose 10 is not deformed easily”). That is, FOR1 as modified by Guo defines a suction tube configuration with a separated pipe, the central portion (11 of Guo) defining a fluid supply line, while the exterior portions (12-15 of Guo) defining chamber air ducts, wherein air flows in a direction from the suction inlet of the floor brush to the recycling tank in all chamber air ducts.
Regarding Claim 6, Conrad as modified teaches all the limitations of claim 5 and in addition teaches wherein an axis of the battery is parallel to an axis of the handle. (as the claim is silent to which axis of the battery is parallel to which axis of the handle, any location or orientation of the battery would have at least one axis which is parallel to at least one axis of the handle).
Regarding Claim 13, Conrad as modified teaches all the limitations of claim 5 and in addition teach wherein cross-sectional areas of the chamber air ducts are the same (see figure 3 of Guo).
Regarding Claim 14, Conrad as modified teaches all the limitations of claim 13 and in addition teach wherein the separation ribs are formed from a rigid material (Guo Paragraph 10 “The hose 10 can be made by known materials such as rubber, plastic, or metal”).
Regarding Claim 15, Conrad as modified teaches all the limitations of claim 5, and in addition teach wherein the rod body further comprises, a separation chamber (See Illustration A) formed above and communicated with the recycling tank (23) wherein; an air-water separation device (Filter 41) is arranged in the separation chamber (See Annotated Illustration A); and according to a flowing direction of an air-solid-liquid mixture, an upstream of the separation chamber is connected with a water outlet of the suction pipe (See Annotated Illustration A the flow, starts upstream at the suction inlet continues to the water outlet of the suction pipe, then the separation chamber, the separation device, then the main unit joint), and a downstream is connected with the main unit joint (See Annotated Illustration A).  
Response to Arguments
Applicant's arguments see Page 5, filed 10/18/2022 have been fully considered but they are not persuasive. 
Regarding Applicants argument that FOR1 as modified by Guo does not teach “air flows in a direction from the suction inlet of the floor brush to the recycling tank in all chamber air ducts.” Examiner does not find this persuasive, and respectfully indicates that FOR1 as modified defines a sectioned suction pipe, the central section of which (11 of Guo) is a liquid supply pipe, while the sections outside of the central section (12-15) define the chamber suction ducts. The suction pipe is divided into 4 chamber air ducts of uniform size and flow direction. As such Examiner does not find this argument persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sanoner (US 6564831 B1) teaches a similar conduit configuration with multiple channels for fluids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.M./Examiner, Art Unit 3723    

/BRIAN D KELLER/Primary Examiner, Art Unit 3723